                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

VISTADIS, LLC,                                :
           Petitioner,                        :              MISCELLANEOUS ACTION
                                              :
v.                                            :
                                              :
UNITED STATES OF AMERICA,                     :              No. 18-190
          Respondent.                         :

                                         ORDER

       AND NOW, this 29th day of March 2019, upon consideration of the Petition to Quash

Internal Revenue Service Summons, Respondent’s Motion for Summary Denial of the Petition to

Quash and for Enforcement of the Summons, Petitioner’s response, and Respondent’s reply, and

for the reasons stated in this Court’s Memorandum dated March 29, 2019, it is ORDERED that:

       1. The Petition to Quash Internal Revenue Service Summons (Document No. 1) is

          DENIED.

       2. The Motion for Summary Denial of the Petition to Quash and for Enforcement of the

          Summons (Document No. 8) is GRANTED.




                                          BY THE COURT:




                                                                      .
                                          Berle M. Schiller, J.
